Name: Council Decision 2010/573/CFSP of 27Ã September 2010 concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova
 Type: Decision
 Subject Matter: Europe;  politics and public safety;  international affairs;  criminal law
 Date Published: 2010-09-28

 28.9.2010 EN Official Journal of the European Union L 253/54 COUNCIL DECISION 2010/573/CFSP of 27 September 2010 concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 February 2008, the Council adopted Common Position 2008/160/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova (1). By Council Decision 2010/105/CFSP, (2) those restrictive measures were extended until 27 February 2011 but their application suspended until 30 September 2010. (2) On the basis of a re-examination of Common Position 2008/160/CFSP, the restrictive measures should be extended until 30 September 2011. (3) However, in order to encourage progress in reaching a political settlement to the Transnistrian conflict, addressing the remaining problems of the Latin-script schools and restoring free movement of persons, the restrictive measures should be suspended until 31 March 2011. At the end of that period, the Council will review the restrictive measures in the light of developments, notably in the areas mentioned above. The Council may decide to reapply or lift travel restrictions at any time, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons who are responsible: (i) for preventing progress in arriving at a political settlement of the Transnistrian conflict in the Republic of Moldova, as listed in Annex I; (ii) for the design and implementation of the campaign of intimidation and closure against Latin-script Moldovan schools in the Transnistrian region of the Republic of Moldova, as listed in Annex II. 2. Paragraph 1 will not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (i) as a host country of an international intergovernmental organisation; (ii) as a host country to an international conference convened by, or under the auspices of, the United Nations; (iii) under a multilateral agreement conferring privileges and immunities; or (iv) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 4. Paragraph 3 shall be considered as applying also in cases where a Member State is host country of the Organisation for Security and Cooperation in Europe (OSCE). 5. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 3 or 4. 6. Member States may grant exemptions from the measures imposed in paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the European Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in the Republic of Moldova. 7. A Member State wishing to grant exemptions referred to in paragraph 6 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the Council Members raises an objection in writing within two working days of receiving notification of the proposed exemption. In the event that one or more of the Council members raises an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 8. In cases where pursuant to paragraphs 3, 4, 6 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in Annexes I and II, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 2 The Council, acting upon a proposal by a member state or the High representative of the Union for Foreign Affairs and Security Policy, shall adopt modifications to the lists contained in Annex I and Annex II as required by political developments in the Republic of Moldova. Article 3 Council Decision 2010/105/CFSP is hereby repealed. Article 4 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 30 September 2011. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met. 3. The restrictive measures provided for in this Decision shall be suspended until 31 March 2011. At the end of that period, the Council shall review the restrictive measures. Done at Brussels, 27 September 2010. For the Council The President K. PEETERS (1) OJ L 51, 26.2.2008, p. 23. (2) OJ L 46, 23.2.2010, p. 3. ANNEX I List of persons referred to in Article 1(1)(i) 1. SMIRNOV, Igor Nikolayevich, President, born on 23 October 1941 in Khabarovsk, Russian Federation, Russian passport No 50No0337530. 2. SMIRNOV, Vladimir Igorevich, son of No 1 and Chairman of the State Customs Committee, born on 3 April 1961 in Kupiansk, Kharkovskaya oblast or Novaya Kakhovka, Khersonskaya oblast, Ukraine, Russian passport No 50No00337016. 3. SMIRNOV, Oleg Igorevich, son of No 1 and Adviser to the State Customs Committee, Member of the Supreme Soviet, born on 8 August 1967 in Novaya Kakhovka, Khersonskaya oblast, Ukraine, Russian passport No 60No1907537. 4. LITSKAI, Valery Anatolyevich, former Minister for Foreign Affairs, born on 13 February 1949 in Tver, Russian Federation, Russian passport No 51No0076099, issued 9 August 2000. 5. KHAZHEYEV, Stanislav Galimovich, Minister for Defence, born on 28 December 1941 in Chelyabinsk, Russian Federation. 6. ANTYUFEYEV, Vladimir Yuryevich, alias SHEVTSOV, Vadim, Minister for State Security, born in 1951 in Novosibirsk, Russian Federation, Russian passport. 7. KOROLYOV, Alexandr Ivanovich, Vice-President, born on 24 October 1958 in Wroclaw, Poland, Russian passport. 8. BALALA, Viktor Alekseyevich, former Minister of Justice, born in 1961 in Vinnitsa, Ukraine. 9. GUDYMO, Oleg Andreyevich, Member of the Supreme Soviet, Chairman of the Committee on Security, Defence and Peacekeeping of the Supreme Soviet, former Deputy Minister of Security, born on 11 September 1944 in Alma-Ata, Kazakhstan, Russian passport No 51No0592094. 10. KRASNOSELSKY, Vadim Nikolayevich, Minister of Internal Affairs, born on 14 April 1970 in Dauriya, Zabaykalskyi rayon, Chitinskaya oblast, Russian Federation. 11. ATAMANIUK, Vladimir, Deputy Minister of Defence. ANNEX II List of persons referred to in Article 1(1)(ii) 1. MAZUR, Igor Leonidovich, Head of State Administration in Dubossary Rayon, born on 29 January 1967 in Dubossary, Republic of Moldova. 2. PLATONOV, Yuri Mikhailovich, known as Yury PLATONOV, Head of State Administration in Rybnitsa Rayon and Rybnitsa City, born on 16 January 1948 in Klimkovo, Poddorsky rayon, Novgorodskaya oblast, Russian passport No 51No0527002, issued by the Russian Embassy in Chisinau on 4 May 2001. 3. CHERBULENKO, Alla Viktorovna, Deputy Head of State Administration of Rybnitsa, responsible for education issues. 4. KOGUT, Vecheslav Vasyilevich, Head of State Administration in Bender, born on 16 February 1950 in Taraclia, Chadir-Lunga rayon, Republic of Moldova. 5. KOSTIRKO, Viktor Ivanovich, Head of State Administration in Tiraspol, born on 24 May 1948, Komsomolsk na Amure, Habarovsky kray, Russian Federation